DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
	Claims 1-4 were originally filed December 9, 2019.
	The amendment to the claims received December 14, 2020 changed the status identifiers only.
	Claims 1-4 are currently pending.
	Claims 1 and 2 are currently under consideration.
Election/Restrictions
Applicant’s election of Group I (claims 1 and 2) in the reply filed on December 14, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 3 and 4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 14, 2020.

Applicant’s election of SEQ ID NO: 1 with an alanine at position 194 in the reply filed on December 14, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Please note: in order to read on the present claims it is assumed that applicant meant to elect SEQ ID NO: 1 with a leucine at residue 384 and an alanine at residue 194. 
Please note: alanine at residue 194 is wild type human FIX precursor.
Potential Rejoinder
	Applicant elected claims directed to the product. If a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04. Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
	In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all the criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112. Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined. See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to a rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Priority
	The present application claims priority as a CON to 15/989,665 filed May 25, 2018 (now U.S. Patent 10,465,180) which is a CON of 15/650,070 filed July 14, 2017 (now U.S. Patent 9,982,248) which is a CON of 14/981,981 filed December 29, 2015 which is a CON of 13/063,898 filed May 31, 2011 (now U.S. Patent 9,249,405) which is a 371 (National Stage) of PCT/EP2009/061935 filed September 15, 2009 which claims foreign priority to Italy BO 2009A000275 filed May 6, 2009 and Italy BO2008A000564 filed September 15, 2008.

	Please note: the present application is a CIP of 15/989,665 since a threonine at residue 194 of SEQ ID NO: 1 is newly disclosed in the present application.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 13, 2019 (2); February 4, 2020; August 7, 2020; January 19, 2021; and March 5, 2021 (in part) are being considered by the examiner.

The information disclosure statement filed March 5, 2021 (in part) fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the crossed out citations are missing dates.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Drawings
No drawings are present.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1 and 2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to polynucleotides encoding a human FIX precursor (SEQ ID NO: 1) with a naturally occurring single point mutation (i.e. wherein residue 384 is leucine/mutation and residue 194 is alanine/wild type) without significantly more. The claims recite polynucleotides encoding a human FIX precursor (SEQ ID NO: 1) with a naturally occurring single point mutation (i.e. wherein residue 384 is leucine/mutation and residue 194 is alanine/wild type) in an AAV vector with a promoter. This judicial exception is not integrated into a practical application because the present claims are drawn to a product. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because AAV vectors and promoters are well-understood, routine, and conventional in the art. Please refer to Simioni et al., 2009, X-Linked Thrombophilia with a Mutant Factor IX (Factor IX Padua), The New England Journal of Medicine, 361: 1671-1675 which refers to a R338L mutation of active FIX wherein residue 338 corresponds to residue 384 of precursor FIX.

Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 2 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Stafford et al. U.S. Patent Application Publication 2002/0031799 published march 14, 2002.
For present claims 1 and 2, Stafford et al. teach human active FIX with a leucine at residue 338 which corresponds to residue 384 of precursor FIX, polynucleotides encoding human active FIX with a leucine at residue 338 which corresponds to residue 384 of precursor FIX and AAV vectors comprising promoters (please refer to the entire specification particularly the abstract; paragraphs 3, 7-13, 21-24, 26, 27; claims).
See In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), wherein the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel."
The claims would have been obvious because the substitution of one known element (active FIX) for another (precursor FIX) would have yielded predictable results (precursor FIX may be converted into active FIX in cell culture/in vitro or in vivo) to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
	Therefore, the teachings of Stafford et al. anticipate and/or render obvious the presently claimed modified human FIX precursor.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chang et al., 1998, Changing Residue 338 in Human Factor IX from Arginine to Alanine Causes an Increase in Catalytic Activity, The Journal of Biological Chemistry, 273(20): 12089-12094 and Stafford et al. U.S. Patent Application Publication 2002/0031799 published march 14, 2002.
	For present claims 1 and 2, Chang et al. teach vectors comprising promoters and polynucleotides encoding active FIX with an alanine at residue 338 which corresponds to residue 384 of precursor FIX wherein leucine is a conservative amino acid residue substitution for alanine (e.g. both are hydrophobic) (please refer to the entire reference particularly the abstract; Methods section).
	However, Chang et al. does not utilize AAV vectors.
For present claims 1 and 2, Stafford et al. teach human active FIX with a leucine at residue 338 which corresponds to residue 384 of precursor FIX, polynucleotides encoding human active FIX with a leucine at residue 338 which corresponds to residue 384 of precursor FIX and AAV vectors comprising promoters (please refer to the entire specification particularly the abstract; paragraphs 3, 7-13, 21-24, 26, 27; claims).
See In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), wherein the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel."
The claims would have been obvious because the substitution of one known element (active FIX; alanine; one vector) for another (precursor FIX; leucine; AAV vector) would have yielded predictable results (precursor FIX may be converted into active FIX in cell culture/in vitro or in vivo; no change in function with a conservative amino acid substitution; expression of polypeptide inserted into vector) to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
	Therefore, the teachings of Stafford et al. anticipate and/or render obvious the presently claimed modified human FIX precursor.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-18 of copending Application No. 16/589,851 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the presently claimed modified FIX and the modified FIX of copending Application No. 16/589,851 (reference application) are drawn to altering residue 338 of SEQ ID NO: 2 (active FIX) which corresponds to residue 384 of SEQ ID NO: 1 (precursor FIX) to leucine wherein the specification teaches SEQ ID NO: 1, polynucleotides encoding SEQ ID NO: 1, AAV vectors, and promoters.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/787,456 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the presently claimed AAV comprising polynucleotides encoding a modified FIX at residue 384 of SEQ ID NO: 1 (precursor FIX) and the AAV comprising polynucleotides encoding SEQ ID NO: 2 (active FIX) and residues 1-46 of SEQ ID NO: 1 (e.g. entirety of SEQ ID NO: 1) with a leucine at residue 338 of SEQ ID NO: 2 which corresponds to residue 384 of SEQ ID NO: 1 claimed in copending Application No. 16/787,456 (reference application).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,465,180. Although the claims at issue are not identical, they are not patentably distinct from each other because both the present claims and the claims of U.S. Patent No. 10,465,180 are drawn to AAV comprising a promoter and polynucleotides encoding SEQ ID NO: 1 with leucine at residue 338.

Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,982,248. Although the claims at issue are not identical, they are not patentably distinct from each other because both the present claims and the claims of U.S. Patent No. 9,982,248 are drawn to AAV comprising a promoter and polynucleotides encoding SEQ ID NO: 1 with leucine at residue 338.

Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,249,405. Although the claims at issue are not identical, they are not patentably distinct from each other because both the present claims and the claims of U.S. Patent No. 9,249,405 are drawn to a vector (AAV specifically disclosed in the specification) and polynucleotides encoding SEQ ID NO: 2 with a leucine at residue 338 (SEQ ID NO: 1 with leucine at residue 338 specifically disclosed in the specification).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Regarding precursor FIX with R384L and A194T mutations, please refer to the priority section above and U.S. Patent Application Publications 20170260516 and 20170326256.
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER D STEELE/Primary Examiner, Art Unit 1658